DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 and 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The phrase “the unvulcanized or semi-vulcanized first outer core material” (cl 1:22) lacks antecedent basis in the claim.
 	Correction is required.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radford et al (USPN 2376085) in view of Wachi (US2008/0303190).
 	Regarding claim 1, Radford et al teaches: (Currently amended) A multilayer core molding method for molding a multilayer core of a golf ball (Radford et al: fig 5) , the multilayer core molding method comprising 
 	an upstream process of molding using an upstream process molding apparatus (Radford et al: fig 5), wherein 
 	the upstream process molding apparatus (Radford et al : molding die 60) includes: 
 		a first upstream process mold (Radford et al:upper mold 51) including a first upstream process mold cavity surface (Radford et al: surface of cavity 53); and 
 		a second upstream process mold (Radford et al : lower mold 52) including a second upstream process mold cavity surface (Radford et al: surface of cavity 54), and 
 	the upstream process molding apparatus is configured to define an upstream process mold cavity between the first upstream process mold cavity surface and the second upstream process mold cavity surface, in a state in which the first upstream process mold and the second upstream process mold are closed against each other (Radford et al: fig 5 shows the upper and lower mold in a closed position), and 
 	the upstream process includes: 
 an inner core arrangement step of arranging an inner core (Radford et al: center 13) on the second upstream process mold cavity surface (Radford et al: fig 5 shows the center being placed on the surface of the cavity found in the lower mold); and 
a covering step, performed after the inner core arrangement step, of covering the inner core with a first outer core material inside the upstream process mold cavity, in a state in which the first upstream process mold and the second upstream process mold are closed against each other, to obtain an intermediate molded body (Radford et al: pg 3: col 1: 62-75;  fig 5 shows the molding of buttons from congealable plastic material/unvulcanized material on the center to form an intermediate molded body), and wherein 
the intermediate molded body obtained in the covering step includes: -2-Attorney Docket No. 20P0145 Application No. 17/086,456 
 	the inner core (Radford et al: center 13); and 
 	the unvulcanized or semi-vulcanized first outer core material that covers only part of a surface of the inner core and is integrated with the inner core (Radford et al: buttons 57 is spaced around and integrated to the center; fig 5), and 
the covering step uses extrusion molding to cover the inner core with the first outer core material (Radford et al: pg 3:col 1:lns 35-50; fig 5: the apparatus of Radford et al constitutes an extruder since it includes a plunger, a pot, and an inlet just like the extruder of the instant disclosure shown in instant fig 1).
 	However, Radford et al do not teach a vulcanized core.  Wachi teaches molding a multilayered golf ball center, wherein the inner center is a vulcanized core (paras. 0049-0050; figs 1-2).  Since Radford et al and Wachi are analogous with respect to molding a multi-layered golf ball center, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the vulcanized core of Wachi as the core of Radford et al in order to produce a golf ball having a desired playing characteristic.
 	Regarding claim 5, Radford et al do not explicitly teach the temperature of the molding die being higher than the temperature of the molding material, it is well-known in the molding art heat a molding apparatus higher than the molding material in order to facilitate flow.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to heat the temperature of the molding die of Radford et al to a higher temperature than the molding material in order to facilitate flow of the material during its molding.
 	Regarding claim 6, Radford et al teach the substantially hemispherical receiving recessed surface portion defining a cavity configured to receive the inner core (fig 5), but does not teach diameter D1 being larger than the diameter D2 of the inner core.  It is well-known in the insert molding art to flare out the opening of a cavity in order to facilitate placement of an insert.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to flare out the opening of cavity 54 of Radford et al to facilitate placement of the center.
  	Regarding claim 7, such is taught by Radford et al (fig 5 shows the depth of cavity 54 is substantially equal to the radius of the center).
 	Regarding claim 8, such is taught by Radford et al (pg 3:col 2: lns 66-72 teaches maintaining the buttons in a warm and semi-plastic state).

Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPNs 4410387 and 6641771 teach molding a multi-layered ball by transfer molding/extrusion molding.  Both JP2000288126 and GB1511847 teach molding a golf ball center by transfer molding.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744